Citation Nr: 0301990	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-17 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for ventral hernia.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 31, 1972 to June 16, 
1972.






REMAND

In October 2002, the veteran submitted a Department of 
Veterans Affairs (VA) Form 9, in which the veteran requested 
a hearing before a Member of the Board of Veterans' Appeals 
(Board) at the regional office (RO).  Thereafter, in a letter 
dated in November 2002, the RO sought to confirm whether the 
veteran still desired such a hearing, and in response to this 
letter, the veteran indicated his desire for both a hearing 
before the Board at the RO and a hearing before a hearing 
officer at the RO.  When the Board later sought clarification 
as to whether the veteran still wanted to be afforded a 
hearing before the Board, the veteran provided a written 
statement in January 2003 indicating that he wanted a hearing 
before a Member of the Board at the RO.  Consequently, the 
Board finds that it has no option but to remand this matter 
so that the veteran can be provided with his requested 
hearing before a Member of the Board at the RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.  The appellant is advised 
that he has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, Veterans' Benefits 
Administration (VBA)'s Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




